Citation Nr: 1749340	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for gout involving the bilateral ankles and bilateral first metatarsophalangeal joints. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1991 to February 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah in which the RO granted entitlement to service connection for gout at a rate of 20 percent disabling.  VA subsequently transferred jurisdiction to the RO in Seattle, Washington. 

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This matter was before the Board in July 2015.  At that time, the Board remanded the case to afford the Veteran a new medical examination, in light of evidence that the severity of service connected gout had worsened since the Veteran's prior VA examination in December 2012.  

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  Prior to January 2, 2014, gout involving the bilateral ankles and bilateral first metatarsophalangeal joint was manifested by one or two non-incapacitating exacerbations with a well-established diagnosis. 

2.  From January 2, 2014, gout involving the bilateral ankles and bilateral first metatarsophalangeal joint was manifested by four or more incapacitating exacerbations per year, without severe incapacitating exacerbations, weight loss or anemia. 
CONCLUSIONS OF LAW

1.  Prior to January 2, 2014, the criteria for a disability rating in excess of 20 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a (Diagnostic Codes 5002, 5017) (2017).

2.  From January 2, 2014, the criteria for a disability rating of 40 percent, but no higher, for gout have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Codes 5002, 5017) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Gout

Pertinent Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In November 2011, the RO granted entitlement to service connection for gout involving the bilateral ankles and bilateral first metatarsophalangeal joints and assigned a rating of 20 percent disabling pursuant to Diagnostic Code (DC) 5017. 

DC 5017 directs that disability percentages are established via reference to DC 5002 for rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; 60 percent for symptoms that are less than the criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a. 

Under DC 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

Analysis

The RO initially granted entitlement to service connection for gout at a rate of 20 percent disabling, based on a well-established diagnosis with two exacerbations per year.  In October 2012, the Veteran submitted a request to have that rating reevaluated, based on worsening symptoms.  

The Veteran was afforded a VA examination in December 2012.  At that time, the examiner reported that the Veteran experienced four or more non-incapacitating exacerbations per year, but did not experience any incapacitating exacerbations and did not have weight loss or anemia attributable to the condition.  These symptoms most approximated the criteria for a rating of 20 percent disabled, and the RO continued that rating in the January 2013 rating decision currently on appeal. 

Private medical records show that the Veteran visited a doctor for severe pain in his right toe, foot, and ankle, nine times, or roughly once per month, from January to September 2014.  Those records state that the severe pain was due to gout and that it was unresponsive to medication.  At a September 2014 hearing before the Board, the Veteran testified that he had gout-related flare-ups once or twice per month.  In some instances, the flare-ups were only in the left toe or ankle.  In those cases, the flare-ups were very painful and caused difficulty walking.  In other instances, the flare-ups affected the right toe and ankle.  In those cases, the Veteran could not drive his car, leaving him effectively housebound.  The Veteran testified that in some instances, flare-ups affected both the left and right sides, rendering him effectively immobile.  

Subsequent to the Board's July 2015 remand, the Veteran was afforded a new VA examination in March 2016.  There, the examiner found that gout flare-ups manifested in continuous pain of the right toe, right hip, bilateral ankles, and left knee.  At the time of the examination, the Veteran was experiencing a flare-up of the right ankle and right hip that resulted in limited range of motion for both joints.  The examiner reported that the Veteran experienced four or more incapacitating exacerbations per year, with a total duration lasting between one and two weeks.  The examiner indicated that the gout was not manifested by severely incapacitating exacerbations, and the Veteran did not have weight loss or anemia attributable to the disease.  See Non-degenerative Arthritis Disability Benefits Questionnaire, March 10, 2016, p. 5.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, there is objective evidence indicating that the Veteran began experiencing incapacitating exacerbations of gout on January 2, 2014, and that he has experienced three or more incapacitating exacerbations per year.  The disability picture from that date is best approximated by a rating of 40 percent disabled.  A higher rating of 60 percent disabled is only applicable if the Veteran has experienced anemia or weight loss attributable to gout, or if he has experienced severely incapacitating exacerbations occurring four or more times per year or fewer than four severely incapacitating exacerbations over prolonged periods.  At no point has the Veteran experienced anemia or weight loss attributable to gout, nor has he experienced either severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Accordingly, a higher rating of 60 percent disabled is not warranted.   The regulation does not require that the Vet have all the described symptoms-see the use of the work "or" in 5002.  

As there is no evidence that the Veteran experienced incapacitating exacerbations three or more times per year prior to January 2, 2014, a rating in excess of 20 percent disabling is not warranted for that time period. 


ORDER

Entitlement to a rating of 40 percent disabling from January 2, 2014 is granted. 

Entitlement to a rating in excess of 20 percent prior to January 2, 2014 is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


